MEMORANDUM OPINION

                                              No. 04-11-00125-CR

                                       IN RE Donald Ray MCINTOSH

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:           Karen Angelini, Justice
                   Phylis J. Speedlin, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: March 16, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 15, 2011, relator Donald Ray McIntosh filed a petition for writ of

mandamus, complaining of the trial court’s failure to rule on various pro se motions. However,

counsel has been appointed to represent relator in the criminal proceedings pending in the trial

court for which he is currently confined. 2               A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not

1
 This proceeding arises out of Cause Nos. 2009-CR-12304, 2010-CR-11389, & CM963806 styled State of Texas v.
Donald Ray McIntosh, pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron
Rangel presiding.
2
    Attorney Robert Jimenez was appointed to represent relator.
                                                                                  04-11-00125-CR


abuse its discretion by declining to rule on relator’s pro se motions filed in the criminal

proceedings pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                           PER CURIAM

DO NOT PUBLISH




                                              -2-